DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drive device, the sump of claim 13 and the constriction of at least claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Examiner comment on the Specification: the translation from the original document is fairly poor.  Examiner believes the overall invention is understandable to one of ordinary skill in the art but the language is imprecise in several areas.  For example: page 1, line 23, “In addition, high tightness is achievable” is believed to be a comment on manufacturing tolerances.  But the phrase “high tightness” makes no sense.  Element 36 is described as a valve.  Figure 3 shows a symbol for a check valve that allows fluid to flow in one direction but not flow in the opposite direction.  However, on page 2, lines 13 and 26 describe the valve as “interrupting” and “hampered or not hampered” as its effect on oil flow.  This makes it unclear if fluid flows in the opposite direction or not.  For examination purposes it was treated as a normal check valve.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites “a valve provided in the distributor block and adapted to interrupt an oil flow”.  It is unclear what interrupt means.  Is it an obstruction for fluid to flow around?  Is it a check valve that allows fluid to flow through it in one direction but not in the opposite direction? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Baiker, U.S. Patent 5,099,715 in view of CN201561258.

As per claim 10, Baiker discloses a drive device (summary), comprising:
 	a gear unit (1) [gear box], drivable by a motor (background), including a pressure-lubrication system (col. 5, lines 22-50), the pressure-lubrication system having a distributor block (4, 5) [double wall].  Baiker does not disclose the distributor block including a continuous longitudinal bore and continuous transverse bores, the distributor block being arranged as a single piece.
 	However, CN ‘258 discloses a distributor block (1) [shaft] with a longitudinal bore (fig. 1) and transverse bores (fig. 1), the distributor block being a single piece (fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baiker with a distribution block, as taught by CN ‘258, for the purpose of simplifying arrangement and access of the rest of the lubrication circuit through use of ports of a remote distributor block with means of connecting a heat exchanger and a lubricant filter (col. 6, lines 14-31) and the ability to gage the oil in a central location to ensure optimum system performance. 

As per claims 11 and 12, Baiker and CN 201561258 as set forth above, CN ‘258 discloses the distributor (1) is formed of steel (background describes carburizing and quenching process of manufacture, typical of steel components).

As per claim 13, Baiker and CN 201561258 as set forth above, Baiker as modified, disclose an oil pump (45) adapted to convey oil from an oil sump of the gear unit (1) into a first opening of the longitudinal bore (fig. 1, CN ‘258).

As per claim 14, Baiker and CN 201561258 as set forth above, Baiker as modified, disclose an electric motor (fig. 5, near 45) adapted to drive the oil pump (45).  Examiner interprets the hydraulic circuit shown in fig. 5 typical of a unit for fig. 4.

As per claim 15, Baiker and CN 201561258 as set forth above, Baiker as modified, disclose an oil pump (45) adapted to convey oil from an oil sump of the gear unit (1) into a first opening of the longitudinal bore (fig. 1, CN ‘258) via a conduit.  Examiner interprets the oil pump would not be mounted directly to the distributor block, rather mounted in close proximity with a conduit connecting the two.  This allows a more secure mounting of the pump in a jostling vehicle environment and allows use of the threaded holes of the distributor block.

As per claim 16, Baiker and CN 201561258 as set forth above, Baiker as modified, disclose an oil conduit (fig. 5) leads from a first transverse bore (near 2) to an interior of the gear unit (1).   Baiker discloses the claimed invention except for the first transverse bore having a larger cross-section than all other transverse bores.  CN ‘258 teaches drilling screw plugs (2) to the appropriate size for the amount of fluid needed.  It would have been obvious to one having ordinary skill in the art before the effective date of 

As per claim 19, Baiker and CN 201561258 as set forth above, Baiker as modified, disclose the longitudinal bore has a constriction (fig. 1, CN ‘258, near longitudinal opening).

As per claim 20, Baiker and CN 201561258 as set forth above, Baiker as modified, disclose a cross-section of the longitudinal bore (fig. 1, CN ‘258) in a first region (between both end sections) is smaller than in two regions that abut the first region and are set apart from each other by the first region.  Examiner interprets the corrugated line in fig. 1 indicates the block is longer than is what shown and is symmetrical to what is shown.  This includes at least two additional ports for screw plugs and the other end of the longitudinal bore with the same end configuration.  The end configurations having a step.

As per claim 21, Baiker and CN 201561258 as set forth above, Baiker as modified, disclose the longitudinal bore (fig. 1, CN ‘258) is arranged as a stepped bore (near end).

As per claims 22, 23 and 26, Baiker and CN 201561258 as set forth above, Baiker as modified, disclose the claimed invention except for at least one sensor arranged in a respective transverse bore.  Baiker discloses that it is known in the art to provide a heat exchanger associated with the oil tank and a gauge for a compressed air system (fig. 5).  It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to provide the lubrication circuit of Baiker with a temperature sensor located in the distributor block threaded bore in order to verify the heat exchanger was maintaining an acceptable lubricant temperature.

As per claims 24 and 26, Baiker and CN 201561258 as set forth above, Baiker as modified, discloses the claimed invention except for a filter (47) connected to the distributor block.  Baiker discloses that it is known in the art to provide a filter (47) associated with the lubrication circuit.  It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to mount the filter near and plumbed to the distributor block in order to have circuit components located in a central location with good access for maintenance issues.

As per claim 25, Baiker and CN 201561258 as set forth above, Baiker as modified, CN ‘258 discloses the distributor block (1) includes at least one threaded bore (detailed description).

Allowable Subject Matter
Claims 17, 18, 27 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a drive device including a gear unit, drivable by a motor, including a pressure-lubrication system, the pressure-lubrication system having a distributor block, the distributor block including a continuous longitudinal bore and continuous transverse bores; including a valve to interrupt an oil flow in one direction from the longitudinal bore to the first transverse bore.

/M.K.B/Examiner, Art Unit 3654                                                             /MICHAEL R MANSEN/                                                                                                        Supervisory Patent Examiner, Art Unit 3654